Citation Nr: 1648247	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar spine disability.

2.  Entitlement to service connection for a chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 2010 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's lumbar strain with minimal retrolisthesis is not related to his active military service.

2.  The Veteran does not have a chronic acquired psychiatric disorder that is related to his active military service.


CONCLUSIONS OF LAW

1.  Lumbar strain with minimal retrolisthesis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran does not have a chronic acquired psychiatric disorder that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed is whether a chronic lumbar spine disability and a chronic acquired psychiatric disability are factually shown during service.    

The service treatment records indicate that in October 2012, the Veteran presented for his chapter physical at which time he reported back pain and depression.  Specifically, the Veteran complained of back pain when lying down due to a new mattress.  The Veteran reported that his new mattress was much softer than his previously one; he was advised to get a firmer mattress.  The Veteran also reported "feeling down" as well as feeling sad for a few days after getting counseled or getting into trouble but noted that this always resolved on its own.  After physical examination, the examiner noted that the Veteran had minor musculoskeletal complaints with no further work-up needed as well as depression which was noted to not be significant, "more like adjustment issues."  The examiner noted that his symptoms would likely resolve when he was no longer in the Army.  

Despite findings in service of complaints of back pain and depression, the Board cannot conclude a chronic lumbar spine condition or a chronic psychiatric condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran does not appear to have a chronic psychiatric disability.  The Veteran underwent VA psychiatric examination in February 2014 at which time he reported that he had been working full time at a moving company since he was discharged in 2013.  After mental status examination, the examiner diagnosed the Veteran as having normal mental status, no history of treatment, and no current treatment.  The examiner noted that the Veteran had difficulty describing symptoms when asked open-ended question and was unable to say what was going on with him.  When asked for specific symptoms, the Veteran was unable to report any.  When asked if depressed, etc., the Veteran would say "oh, yeah, I have that," but was unable to discuss severity, frequency, or duration of symptom set.  The examiner noted that there were no observed symptoms in the one hour and fifteen minute interview, that the Veteran completed the BDI-II with a score of 5/62 (nominal) and the BAI with a score of 3/63 (nominal).  He denied PTSD symptoms, and reported that his main concerns revolved around financial stress and noted child support arrears as a particular worry.  The Veteran said that he liked to fix cars, play basketball, and go to the movies.  The examiner noted that there did not appear to be any occupational or social impairment.  

Thus, the medical evidence fails to show that the Veteran currently suffers from a current, chronic psychiatric disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a current, chronic psychiatric disability exists which was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for an acquired psychiatric disability have not been established.  38 C.F.R. § 3.303. 

The Veteran clearly has a current lumbar spine disability.  The Veteran also underwent VA general medical examination in February 2014 at which time he was diagnosed as having lumbar strain with minimal retrolisthesis L5-S1 level.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service.  

At the February 2014 VA examination, the Veteran reported that his back condition was due to being in the Army, that he had no specific trauma and no fall injury, and that it began hurting in 2011.  The Veteran reported that he told a doctor about his back.  The Veteran reported that he had daily pain, that his back condition was getting worse, and that he had increased pain at work.  

A VA medical opinion was obtained in March 2014.  The examiner found that the Veteran's lumbar strain with minimal retrolisthesis was less likely than not (less than 50 percent probability) incurred in or caused by claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records lacked evidence of a chronic or disabling back condition and that although he had complaints of self-resolving "flares" of back pain in service, service problem list was without any recording or documentation of persistent or chronic back pain.  The examiner noted that the February 2014 VA examination confirmed the absence of injury or specific trauma during service and indicated that the Veteran's occupation was working in a moving company and experiencing "more pain when he was at work."  The examiner concluded that the Veteran's symptoms/back condition was clearly the result of his job working for a moving company and noted that the service treatment records were without evidence of any in-service, chronic, disqualifying, or disabling condition of the spine.  The examiner also noted that the service treatment records were without evidence of any cause or permanent aggravation of the current lumbar condition.  

Thus, the record is absent evidence of a chronic lumbar spine disorder during service and competent evidence of a nexus between the currently diagnosed lumbar spine disorder and the Veteran's military service.

The Board must also consider the Veteran's own opinion that he has a chronic psychiatric disorder that is related to his active duty service and that his current lumbar spine disorder is related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding either a psychiatric diagnosis or etiology of his lumbar spine disorder as these are questions of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
 

ORDER

Entitlement to service connection for a chronic lumbar spine disability is denied.

Entitlement to service connection for a chronic acquired psychiatric disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


